t c memo united_states tax_court james o reuben petitioner v commissioner of internal revenue respondent docket no filed date james o reuben pro_se linda l vines for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure in petitioner’s federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue - - after concessions ’ the issue before the court is whether respondent is estopped from asserting the deficiency and addition_to_tax petitioner resided in norristown pennsylvania at the time the petition was filed the applicable facts may be summarized as follows petitioner failed to timely file his federal_income_tax return according to petitioner in date he went to the internal_revenue_service center in philadelphia pennsylvania seeking assistance with filing his federal_income_tax return petitioner did not bring any records with him regarding his income or deductions an employee at the internal_revenue_service center obtained third-party information available in the internal_revenue_service computer system and using that information assisted petitioner in preparing his federal_income_tax return that return did not report the proceeds of an annuity of dollar_figure received from petitioner’s deceased mother dividend income of dollar_figure and interest_income of dollar_figure petitioner claims that the internal_revenue_service center employee who assisted him was aware of the dollar_figure petitioner had received informed petitioner that it was taxable but also told petitioner conceded at trial that he received and failed to report dollar_figure the proceeds of an annuity from his deceased mother dollar_figure in dividends and dollar_figure of interest petitioner also admitted that his federal_income_tax return was filed late on date petitioner not to report it petitioner testified that he knew that this was improper but he felt that the agent was doing him a favor petitioner contends that respondent is estopped from asserting a deficiency or an addition_to_tax based on the inclusion of dollar_figure in death_benefits dollar_figure in dividends and dollar_figure of interest that petitioner failed to report in his gross_income petitioner’s theory is that since respondent assisted petitioner in filing his return by providing him with the third-party information available to respondent as of date if there was taxable_income that petitioner failed to report it is respondent’s fault and therefore respondent should be precluded from asserting a deficiency or addition_to_tax we disagree the traditional elements of estoppel are a misrepresentation or omission of a material fact by another party a reasonable reliance on that misrepresentation or omission and a detriment to the other party see 827_f2d_907 3d cir assuming that the internal_revenue_service center employee gave petitioner incorrect advice which has a decidedly hollow ring petitioner may not claim estoppel against respondent based on that advice even if we assume that misinformation was given and that petitioner relied on that information petitioner q4e- suffered no detriment that is legally recognizable he is only required to pay the tax that was lawfully owing he did not change a position to his detriment with regard to the late filing addition_to_tax sec_6651 provides for an addition_to_tax where a return is not timely filed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner acknowledges that his return was not timely filed he claims that he had so many things going on that he forgot this does not constitute reasonable_cause decision will be entered for respondent
